DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Prosecution History
The Applicant has amended claims 1-4, 16, and 20.  Claim 5 was previously canceled.  The examiner has further amended claims 1, 3, 16, and 20; canceled claim 2; and added claim 21.  Claims 1, 3-4, and 6-21 are pending and have been allowed for the reasons set forth below.

Reasons for Allowance
Claims 1, 3-4, and 6-21 are allowable over the prior art of record.  The closest prior art of record is:
Bouffard et al. US 2017/0334559 A1;

Deker et al. US 2007/0078572 A1;
Gentry US 9,646,502 B1;
Loveland et al. US 2019/0118945 A1; and 
SEN et al. US 2019/0228573 A1.

The following is the examiner’s statement for reasons for allowance:

As per Claim 1: The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest: A method comprising: . . .
determining, by the processor, one or more straight-line segments covering the geographical area, wherein determining the one or more straight-line segments covering the geographical area further comprises: 
determining, by the processor, two or more flight paths based on a rotation of each straight-line segment by set increments; and 
selecting, by the processor, a flight path of the determined two or more flight paths at an increment of the set increments using the least energy by the aerial vehicle to complete;
 . . . 
generating, by the processor, a flight plan for the aerial vehicle comprising: the determined one or more straight-line segments and the determined one or more turnarounds connecting each straight-line segment;
wherein each flight path of the two or more flight paths corresponds to one or more sensor-area rectangles associated with the geographical area, wherein each of the one or more sensor-area rectangles includes rows.

As per Claims 3-4, 6-15, and 21: These claims depend upon claim 1 and are allowable based on their dependency.

As per Claim 16: The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest: A system comprising: . . .
determine one or more straight-line segments covering the geographical area, wherein determining the one or more straight-line segments covering the geographical area further comprises the processor configured to: 
determine two or more flight paths based on a rotation of each straight-line segment by set increments; and 
select a flight path of the determined two or more flight paths at an increment of the set increments using the least energy by the aerial vehicle to complete
. . . 
generate a flight plan for the aerial vehicle comprising: the determined one or more straight-line segments and the determined one or more turnarounds connecting each straight-line segment;
wherein each flight path of the two or more flight paths corresponds to one or more sensor-area rectangles associated with the geographical area, wherein each of the one or more sensor-area rectangles includes rows.

As per Claims 17-19: These claims depend upon claim 1 and are allowable based on their dependency.

As per Claim 20: The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest: A method comprising:
	. . . 
determining, by a processor, two or more flight paths based on a rotation of each straight-line segment by set increments; and 
selecting, by the processor, a flight path of the determined two or more flight paths at an increment of the set increments using the least energy by the aerial vehicle to complete; 
. . .
determining one or more turnarounds connecting each of the straight-line segments, wherein each turnaround comprises one or more connecting segments, wherein the one or more connecting segments comprises at least one of: one or more arcuate segments and one or more straight-line connectors, and wherein the one or more connecting segments are based on the aerial vehicle characteristics;
. . . 
generating a flight plan for the aerial vehicle comprising: the determined path from the take-off location of the aerial vehicle to the first waypoint, the determined one or more straight-line segments, the determined one or more turnarounds connecting each straight-line segment, and the determined path from the last waypoint to the landing location of the aerial vehicle;
wherein each flight path of the two or more flight paths corresponds to one or more sensor-area rectangles associated with the geographical area, wherein each of the one or more sensor-area rectangles includes rows.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EXAMINER'S AMENDMENT

An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Pejman Yedidsion, Reg. No. 64,812 on 25 March 2021.

[CLAIMS]
	
Claim 1 (Currently Amended): A method comprising: 
receiving, by a processor having addressable memory, data representing a geographical area for imaging by one or more sensors of an aerial vehicle; 
determining, by the processor, one or more straight-line segments covering the geographical area, wherein determining the one or more straight-line segments covering the geographical area further comprises: 
determining, by the processor, two or more flight paths based on a rotation of each straight-line segment by set increments; and 
selecting, by the processor, a flight path of the determined two or more flight paths at an increment of the set increments using the least energy by the aerial vehicle to complete; 
determining, by the processor, one or more waypoints located at an end of each determined straight-line segment, wherein each waypoint comprises a geographical location, an altitude, and a direction of travel; determining, by the processor, one or and
generating, by the processor, a flight plan for the aerial vehicle comprising: the determined one or more straight-line segments and the determined one or more turnarounds connecting each straight-line segment; wherein each flight path of the two or more flight paths corresponds to one or more sensor-area rectangles associated with the geographical area, wherein each of the one or more sensor-area rectangles includes rows.

Claim 2 (Cancelled)

Claim 3 (Currently Amended): The method of claim [[2]]1, wherein a row spacing of the rows in the selected flight path is less than a turn diameter of the aerial vehicle, and wherein the rows of the selected flight path are unskippable.

Claim 4 (Previously Presented): The method of claim 1, wherein the determined one or more straight-line segments are spaced within the geographical area for imaging based on at least one of: a desired image resolution and a desired image overlap, wherein the aerial vehicle is a vertical take-off and landing (VTOL) aerial vehicle, and wherein the geographical area for imaging comprises vegetation.

Claim 5 (Cancelled)

Claim 6 (Previously Presented): The method of claim 1, wherein the selected flight path is based on at least one of: a wind speed, a wind direction, a shape of the geographical area, dimensions of the geographical area, and a presence of any obstacles in the geographical area.

Claim 7 (Original): The method of claim 1, wherein each of the determined one or more straight-line segments is substantially parallel to each of the other determined one or more straight-line segments.

Claim 8 (Original): The method of claim 1, wherein the direction of travel of each waypoint is the direction of travel of the aerial vehicle as the aerial vehicle passes through the waypoint.

Claim 9 (Original): The method of claim 1, wherein the one or more connecting segments comprise at least one of: one or more arcuate segments and one or more straight-line connectors.

Claim 10 (Original): The method of claim 1, wherein the one or more connecting segments are based on the aerial vehicle characteristics.

Claim 11 (Original): The method of claim 1, wherein each of the one or more connecting segments comprise a starting point, a middle point, and an end point.

Claim 12 (Original): The method of claim 1, further comprising: determining, by the processor, a path from a take-off location of the aerial vehicle to a first waypoint of the one or more waypoints, wherein the first waypoint is the first waypoint reached by the aerial vehicle after take-off of the aerial vehicle.

Claim 13 (Original): The method of claim 12, further comprising: determining, by the processor, a path from a last waypoint of the one or more waypoints to a landing location of the aerial vehicle, wherein the last waypoint is the last waypoint reached by the aerial vehicle prior to landing of the aerial vehicle.

Claim 14 (Original): The method of claim 13, wherein the generated flight path further comprises: the determined path from the take-off location of the aerial vehicle to the first waypoint and the determined path from the last waypoint to the landing location of the aerial vehicle.

Claim 15 (Original): The method of claim 1, further comprising: dividing, by the processor, the generated flight plan for the aerial vehicle into two or more flight plans based on the aerial vehicle characteristics.

Claim 16 (Currently Amended): A system comprising: 
an aerial vehicle having one or more sensors for imaging; and 
a processor having addressable memory, the processor configured to: 
receive data representing a geographical area for imaging by the one or more sensors of the aerial vehicle; 
determine one or more straight-line segments covering the geographical area, wherein determining the one or more straight-line segments covering the geographical area further comprises the processor configured to: 
determine two or more flight paths based on a rotation of each straight-line segment by set increments; and

determine one or more waypoints located at an end of each determined straight-line segment, wherein each waypoint comprises a geographical location, an altitude, and a direction of travel; 
determine one or more turnarounds connecting each of the straight-line segments, wherein each turnaround comprises one or more connecting segments; and
generate a flight plan for the aerial vehicle comprising: the determined one or more straight-line segments and the determined one or more turnarounds connecting each straight-line segment; wherein each flight path of the two or more flight paths corresponds to one or more sensor-area rectangles associated with the geographical area, wherein each of the one or more sensor-area rectangles includes rows.  

Claim 17 (Original): The system of claim 16, wherein the aerial vehicle is a vertical take-off and landing (VTOL) aerial vehicle.

Claim 18 (Original): The system of claim 16, wherein the determined one or more straight-line segments are spaced within the geographical area for imaging based on at least one of: a desired image resolution and a desired image overlap, and wherein each of the determined one or more straight-line segments is substantially parallel to each of the other determined one or more straight-line segments. 

Claim 19 (Original): The system of claim 16, wherein the direction of travel of each waypoint is the direction of travel of the aerial vehicle as the aerial vehicle passes through the waypoint. 

Claim 20 (Currently Amended): A method comprising: 
receiving data representing a geographical area for imaging by one or more sensors of aerial vehicle; 
determining one or more straight-line segments covering the geographical area based on at least one of: a desired image resolution and a desired overlap, wherein determining the one or more straight-line segments covering the geographical area further comprises: 
determining, by a processor, two or more flight paths based on a rotation of each straight-line segment by set increments; and 
selecting, by the processor, a flight path of the determined two or more flight paths at an increment of the set increments using the least energy by the aerial vehicle to complete; 
determining one or more waypoints located at an end of each determined straight-line segment, wherein each waypoint comprises a geographical location, an altitude, and a direction of travel; 
determining one or more turnarounds connecting each of the straight-line segments, wherein each turnaround comprises one or more connecting segments, wherein the one or more connecting segments comprises at least one of: one or more arcuate segments and one or more straight-line connectors, and wherein the one or more connecting segments are based on the aerial vehicle characteristics;
determining a path from a take-off location of the aerial vehicle to a first waypoint of the one or more waypoints; 
and 
generating a flight plan for the aerial vehicle comprising: the determined path from the take-off location of the aerial vehicle to the first waypoint, the determined one or more straight-line segments, the determined one or more turnarounds connecting each straight-line segment, and the determined path from the last waypoint to the landing location of the aerial vehicle; each flight path of the two or more flight paths corresponds to one or more sensor-area rectangles associated with the geographical area, wherein each of the one or more sensor-area rectangles includes rows.

Claim 21 (New): The method of claim 1, further comprising acquiring a completed flight plan and determining a potential energy usage for a future flight plan based on the acquired completed flight plan.




/KEVIN P MAHNE/Primary Examiner, Art Unit 3668